Citation Nr: 0523823	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-11 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to December 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for a heart 
condition.


FINDINGS OF FACT

There is no competent evidence that the veteran currently has 
a heart disability.


CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A heart disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a heart condition.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC) and the supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from January 2002 explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in January 2004.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated January 2002 specifically described the evidence needed 
to substantiate the claim and informed the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board notes that the veteran's service medical records 
have not been located.  The RO contacted NPRC in an attempt 
to locate the service medical records.  Unfortunately, those 
records were not available.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The following 
analysis has been undertaken with this heightened duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's VA outpatient 
medical records.  The appellant was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

VA outpatient medical records dated between February 2001 and 
October 2002 document the veteran's complaints of chest pain 
and heart palpitations.  The records note that the veteran's 
heart showed regular rhythm and rate with no heart murmurs.  
Chest X-rays of February 2001 were normal.  

VA outpatient medical records dated in January 2002 note that 
the veteran denied having any chest complaints.  

VA outpatient medical records dated in March 2002 note that 
that the ETT showed st depressions inferiorly without chest 
pain.  91% goal HR with 0 mets.  Furthermore, it noted that 
the veteran was not currently having chest pain, and previous 
story is non exertional, atypical.

VA outpatient medical records dated in October 2002 note a 
negative history of heart disease.  

The veteran was afforded a VA examination in February 2005.  
The veteran reported that she had multiple syncopal episodes 
at least three times approximately ten years ago, while in 
service.  She reported that the episodes would occur about 15 
minutes after physical training.  She reported currently 
suffering from approximately one episode every three months 
with associated symptoms of dizziness, lightheadedness and 
weakness.  She was not able to describe any precipitating 
event.  She further reported shortness of breath at rest and 
dyspnea upon exertion at least 2-3 times a week.  She 
complained of chest pains at least 4 times a month lasting 
between 12 hours to 4 days.  After a physical examination the 
examiner found no diagnoses of a heart condition.  She 
further noted that there is no known relationship between 
fibromyalgia and heart disease.



Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
Id. Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a cardiovascular disease 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999);  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

Analysis

The veteran is currently service connected for fibromyalgia 
and is claiming service connection for a heart disability 
secondary to her service connected fibromyalgia.  The 
appellant's assertions are broad enough so require 
consideration of a direct and secondary claim.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase (aggravation) in disability. 

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran complains of chest pain, shortness of 
breath and dyspnea, the competent medical evidence of record 
do not show that she currently suffers from a heart 
disability.  

VA outpatient medical records do not show a history of 
cardiovascular disease.  Although the records document the 
veteran's complaints of chest pains and heart palpitations, 
no diagnosis of any heart disease was ever made.  In fact, 
the medical records show that the veteran's heart was 
consistently noted as normal with regular rhythm and rate and 
no murmurs.  Furthermore, in a VA examination the veteran was 
not found to have a heart disease despite the veteran's 
complaints of shortness of breath, chest pain and dyspena.  
In other words, none of these symptoms have been attributed 
to a cardiovascular disease or an injury that was incurred in 
or aggravated by active service or that is secondary to the 
service connected fibromyalgia.

In sum, there is no competent evidence of heart disease in 
service or within one year of separation.  There is no 
competent evidence relating heart disability to service or a 
service connected disease or injury.  Rather, there is no 
competent evidence that the appellant has a heart disability.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a heart 
condition is denied.


ORDER

Service connection for a heart disabiity is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


